t c memo united_states tax_court tigers eye trading llc sentinel advisors llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date in a notice of final_partnership_administrative_adjustment fpaa issued to tet regarding a transaction of the type the irs determined in notice_2000_44 2000_2_cb_255 is a listed_transaction r determined inter alia that tet was not a partnership had no business_purpose other than tax_avoidance lacked economic_substance and was an economic sham for federal_income_tax purposes in the fpaa r determined that amounts reported on the partnership return for contributions distributions other deductions and other losses were reduced to zero that tet’s partners’ outside bases in their partnership interests were zero and that accuracy-related_penalties determined at the partnership level should be imposed at the partner level l and one of the three grantor trusts pp l used to engage in the transaction challenge the proposed adjustments in the fpaa and wish in this partnership- level proceeding to raise l’s reasonable_cause defenses to accuracy-related_penalties applicable to any deficiency resulting from the fpaa adjustments to partnership items l claims that in reporting losses from the transaction on his return he relied on the advice of professionals including two attorneys and a c p a and a written legal opinion of cm to l and the three grantor trusts on the tax consequences of the transaction pp has filed a motion for partial summary_judgment to declare invalid sec_301_6221-1t c and d temporary proced admin regs fed reg date the temporary_regulation on the ground that it would prevent pp and l from raising in this partnership-level proceeding partner-level reasonable_cause defenses to accuracy-related_penalties applicable to any deficiency of l resulting from the fpaa adjustments to partnership items r has filed a motion in limine to exclude from evidence pp’s expert report prepared by ss that the legal opinion of cm on the tax consequences of the transaction was of such quality and character that pp and l could reasonably rely on the opinion in preparing their income_tax returns r argues that the report should be excluded on the alternative grounds that it relates solely to pp’s partner-level defenses and that it expresses legal conclusions alternatively r asserts that portions of the report should be excluded because they constitute advocacy r is also asserting that cm was a promoter of tet and the transaction that l and his grantor trusts could not reasonably rely on the opinion of a promoter and that the status of cm as a promoter should be determined in this partnership- level proceeding held following new millennium trading llc v commissioner t c ___ the temporary_regulation is valid and potentially applicable in the case at hand so that should the court sustain r’s determinations in the fpaa that tet or pp’s transactions with tet should be disregarded and that all other requirements for application of the accuracy- related penalties have been satisfied pp may not assert in this partnership-level proceeding any partner-level defenses to application of the penalties pp’s motion for partial summary_judgment will be denied held further we have jurisdiction in this partnership-level proceeding to decide whether cm was a promoter held further if the court should decide that cm is not a promoter of the transactions at issue the reasonableness of l’s reliance on the cm opinion as well as his reliance on the advice of his personal attorneys and c p a would be a partner-level defense as defined in the temporary_regulation that would not be assertable in this partnership-level proceeding because it would require the court to consider factors that are personal to l such as his education and business experience and the nature and length of his relationship with the adviser and would require the production of evidence unrelated to the underlying adjustments in the fpaa held further pp’s expert report consists of legal discussion and argument r’s motion in limine will be granted and the expert’s report excluded from evidence irrespective of whether cm is determined to be a promoter felix b laughlin and mark d allison for petitioner sentinel advisors llc tax_matters_partner david de coursey aughtry hale e sheppard and william e buchanan for a scott logan trustee a scott logan grantor retained_interest annuity_trust i a partner other than the tax_matters_partner james e gray william bogardus timothy b heavner and david b flassing for respondent contents background discussion i tefra procedures and partnership items a b c d partnership items affected items penalties and defenses to penalties exceptions to application of tefra procedures ii petitioner’s motion to invalidate temporary_regulation iii respondent’s motion in limine a b c d e f reasonable_cause defense to accuracy-related_penalties respondent’s position in motion in limine status as promoter of partnership determined in partnership-level proceeding tax court’s jurisdiction to decide defenses to applicability of penalty that are not partner- level defenses defined by temporary_regulation partner-level defense definition personal to the partner depends on partner’s separate_return cannot be determined at partnership level if curtis mallet was a promoter if curtis mallet was not a promoter conclusion legal conclusions and advocacy of mr logan’s position in the smith report afterword memorandum opinion beghe judge this proceeding to determine the validity of respondent’s notice of final_partnership_administrative_adjustment fpaa is before the court on two interrelated motions motion for partial summary_judgment filed under rule on behalf of participating partner and motion in limine filed under rule sec_50 and sec_143 by respondent by the partial summary_judgment motion a scott logan mr logan as trustee for a scott logan grantor_trust i logan trust i or participating partner a partner other than the tax_matters_partner asks us to declare invalid sec_301_6221-1t c and d temporary proced admin regs fed reg date sometimes the temporary_regulation implementing sec_6221 as amended by the taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_1026 because it would prevent participating partner and mr logan from interposing partner-level defenses to accuracy-related_penalties in this partnership-level proceeding for convenience and simplicity we sometimes refer to participating partner as mr logan 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue 2participating partner also filed a motion for partial summary_judgment regarding confirmation of code and caselaw as to contingent obligations seeking a ruling that helmer v commissioner tcmemo_1975_160 requires a holding that a contingent obligation such as the sold euro option each of the logan trusts sold to aig falls short of a fixed ‘liability’ for sec_752 and other federal_income_tax purposes by order dated date we denied the motion for a variety of reasons by the motion in limine respondent asks us to exclude from evidence an expert report and testimony that a legal opinion on the tax consequences of the transactions at issue was of such quality and character that mr logan could reasonably rely on it in preparing his income_tax returns by respondent’s response to mr logan’s motion mr logan’s reply to that response mr logan’s opposition to respondent’s motion respondent’s reply to that opposition and respondent’s supplement to respondent’s motion the parties have joined issue on the subjects of the motions petitioner sentinel advisors llc sentinel the tax_matters_partner of tigers eye trading llc tigers eye has no direct financial interest in the outcome of this case thus mr logan as trustee of logan trust i is wielding the laboring oar in this proceeding in his motion for partial summary_judgment mr logan asserts that in preparing his income_tax returns he reasonably relied on the opinions of personal advisers--attorneys and his accountant-- as well as an opinion letter and memorandum of the law firm of curtis mallet-prevost colt mosle llp curtis mallet on the income_tax consequences of the transactions at issue mr logan submitted to the court a notice of expert witness in which he identified attorney stuart a smith mr smith as a witness who may aid the court in evaluating whether the curtis mallet opinion was of such quality and character that mr logan and logan trust i could reasonably rely on it in preparing their income_tax returns by the motion in limine respondent asks us to exclude from evidence mr smith’s expert report and testimony on the alternative grounds that the report pertains exclusively to mr logan’s partner-level defenses an issue not properly before the court pursuant to the temporary_regulation consists of legal conclusions and contains advocacy respondent indicated in respondent’s response to mr logan’s motion for partial summary_judgment that respondent is asserting in this proceeding that curtis mallet was a promoter of the transactions in issue respondent asserts that no participating partner of tigers eye could reasonably rely on an opinion issued by a promoter and that the status of curtis mallet as a promoter of tigers eye should be determined in this partnership-level proceeding following new millennium trading llc v commissioner t c upholding the validity and applicability of the temporary_regulation we will deny mr logan’s motion for partial summary_judgment thus should we sustain respondent’s determinations in the fpaa that tigers eye or the logan trusts’ transactions with tigers eye should be disregarded and that the accuracy-related_penalties otherwise apply mr logan’s partner- level defenses to those penalties will not be assertable in this partnership-level proceeding we conclude that whether curtis mallet was a promoter of the transactions in issue is to be decided in this partnership-level proceeding we also conclude that if we should determine that curtis mallet was a promoter of the transactions at issue reliance on the curtis mallet opinion would not be a defense to the penalties moreover mr logan’s reliance on the advice of his personal advisers is a partner-level defense that is not assertable in this partnership-level proceeding see new millennium trading llc v commissioner supra similarly if we should decide that curtis mallet was not a promoter mr logan’s reliance on the curtis mallet opinion would be a partner-level defense not assertable in this proceeding since there are unresolved issues whether reliance on and the reliability of the curtis mallet opinion are partner-level defenses respondent’s motion in limine cannot be granted on that ground however we will grant respondent’s motion to exclude mr smith’s expert report and testimony because the report consists of legal discussion and argument an afterword notes that tra as implemented by the temporary_regulation has created problems of judicial administration in the case at hand and similar pending cases that will not be resolved by recently proposed_regulations background the facts recited in this statement are based on the parties’ first and second stipulations of fact and accompanying exhibits and on matters admitted in the pleadings or in the motion papers or set forth in affidavits submitted by the parties or in judicially noticed records of the court for the purpose of deciding these motions we view the facts in the light most favorable to the nonmoving party the facts recited have not been found to be true after a trial the case at hand is one of many son-of-boss cases pending in this court it is one of a subset of such cases of transactions promoted by sentinel that used a limited_liability_company treated as a partnership for income_tax purposes to enable an investor mr logan in the case at hand to claim losses that substantially offset millions of dollars of long-term_capital_gain realized on the sale of a business_interest mr logan was a cofounder of wood logan associates inc wla a wholesale marketing and sales organization that distributed variable annuities wla was wholly owned by manufacturers life wood logan mlwl a holding_company until early mr logan owned big_number shares of mlwl directly and boss is an acronym for bond and option sales strategy which the commissioner regards as an abusive_tax_shelter see notice_2000_44 2000_2_cb_255 see also 128_tc_192 big_number shares of mlwl through a family limited_partnership skl mr logan directly and through three grantor trusts logan trust i and two other such trusts collectively the logan trusts held a more-than-99-percent interest in skl in early mr logan sold all the mlwl shares he owned directly and indirectly to a large canadian life_insurance_company for dollar_figure per share resulting in proceeds of dollar_figure to skl and direct proceeds of dollar_figure to mr logan the shares of mlwl had an average basis in the hands of skl and mr logan of approximately dollar_figure per share mr logan reported total long-term_capital_gain of dollar_figure on his and the logan trusts’ sales of the mlwl shares during the taxable_year ended date tigers eye was a limited_liability_company organized under delaware law formed not earlier than date sentinel was the tax_matters_partner of tigers eye banque safra a nominee partner for brazilian investors obtained a 5-percent capital and profits interest in tigers eye for a cash contribution of dollar_figure and new vista an entity owned by sentinel and its legal adviser obtained a 5-percent profits interest in tigers eye for a cash contribution of dollar_figure on date each of the three logan trusts bought from and sold to american international group aig a pair of substantially_similar options on the euro--an option to buy big_number from aig the purchased option and an option to sell big_number to aig the sold option the terms of the purchased options were identical to the terms of the sold options with respect to the number of euro the exercise and expiration date date and counterparty aig the exercise prices and premiums of the purchased and sold options differed slightly as shown below option premium sold purchased net dollar_figure big_number big_number exercise price per euro euro gross exercise price dollar_figure2 big_number big_number dollar_figure dollar_figure dollar_figure the dollar_figure difference in the premiums payable on each pair of options amounted to percent of the higher premium on the purchased option the difference in the exercise prices of the purchased and sold options amounted to one-tenth of cent per euro the dollar_figure gross difference in the exercise prices of the purchased and sold options amounted to or less than one-tenth of percent of the higher exercise prices of the sold options because aig was the counterparty on both options each of the logan trusts did not actually pay dollar_figure of its own funds to aig for the purchased option nor did it receive dollar_figure from aig for the sold option instead the logan trusts and aig netted their respective payment obligations with respect to the option premiums and each logan trust paid the net dollar_figure to aig with respect to each pair of purchased and sold options on or about date in exchange for a partnership_interest in tigers eye each of the logan trusts contributed its purchased option and assigned its obligations under the sold option to tigers eye along with dollar_figure cash a total of dollar_figure for the three trusts tigers eye recorded that each trust contributed dollar_figure to capital total dollar_figure on date about days after the logan trusts had contributed and assigned their interests and obligations in the options to tigers eye tigers eye distributed to the logan trusts in liquidation of their partnership interests euro5 and big_number shares of xerox corp having a combined value of dollar_figure in computing the net amounts the logan trusts were entitled to and did receive in liquidation of their interests in tigers eye the obligations of tigers eye to deliver euro if aig should exercise the sold options were netted and offset against the rights of tigers eye to demand and receive euro if it should exercise the purchased options skl received the big_number share sec_4this statement disregards other_payments by or on behalf of mr logan to aig and others to enable the logan trusts to participate in the transactions at issue 5although the first stipulation of facts that has been lodged does not specify the exact number of euro distributed to the logan trusts it appears that the dollar value of the distributed euro and their proceeds of sale realized on behalf of mr logan before yearend amounted to less than dollar_figure of xerox corp from the logan trusts and sold those shares on date for dollar_figure the batts group ltd the batts group another partner in tigers eye unrelated to mr logan entered into and carried out transactions in a pair of euro options with aig and tigers eye that were similar to the transactions of the logan trusts curtis mallet issued a 16-page opinion letter the first letter and 122-page legal memorandum both dated date to mr logan individually and as trustee of the logan trusts curtis mallet issued a separate 10-page opinion letter also dated date on the subject of penalties to mr logan and the trusts by fax dated date and letter dated date curtis mallet revised and supplemented the first letter and the legal memorandum in mr logan’s opposition to respondent’s motion in limine mr logan’s counsel asserts that curtis mallet provided the same analysis in two opinion_letters and a 122-page memorandum to all tigers eye partners who reported basis ‘partnership item’ and who face the percent penalty mr logan and the logan trusts claimed an aggregate basis in the xerox corp shares of more than dollar_figure million this resulted in a claimed aggregate loss on the sale of the shares of more than dollar_figure million which mr logan reported on his federal_income_tax return as short-term_capital_losses offsetting the bulk of the long-term_capital_gains he reported on his same-year direct and indirect sales of mlwl stock respondent timely sent tigers eye the fpaa in issue comprising letter notice of final_partnership_administrative_adjustment form 870-pt agreement for partnership items and partnership level determinations as to penalties additions to tax and additional_amounts including a schedule of adjustments and an exhibit a setting forth respondent’s various determinations the schedule of adjustments adjusted to zero the following five items a b c d e capital contributions sched m-2 line dollar_figure distributions of property other than money sched m-2 line 6b dollar_figure outside partnership basis dollar_figure other deductions sched k line big_number other income loss sched k line big_number unlike items a b d and e each of which is identified as the adjustment of a line item on the tigers eye form_1065 u s partnership return of income the item c amount outside partnership basis does not appear on the partnership return nor can we trace it to any entry on the schedules k-1 partner’s share of income credits deductions etc to the partners and it does not tie into or relate to any item on the partnership return of which we have been apprised items a and b are the sums of the net amounts of property initially contributed and later received as liquidating distributions by the batts group and the logan trusts it appears that the option premiums on the purchased long options were netted against the option premiums on the sold short options in arriving at the gross amounts shown on the partnership return as having been contributed by and distributed to the batts group and the logan trusts in exhibit a respondent determined that neither tigers eye nor its purported partners established its existence as a partnership as a matter of fact even if tigers eye existed as a partnership it had no business_purpose other than tax_avoidance lacked economic_substance and constitutes an economic sham for federal_income_tax purposes so that the partnership and the transactions are disregarded in full and any purported losses resulting from the transactions are not allowable as deductions and are not allowed for federal_income_tax purposes under sec_1_701-2 income_tax regs tigers eye was formed and availed of in connection with a transaction or transactions in taxable_year a principal purpose of which 6in a supplement to respondent’s response to mr logan’s motion respondent asserts all partnership items that feed into the tigers eye participants’ outside bases in tigers eye are properly raised by this line item was to reduce the present_value of its partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k of the internal_revenue_code the purported partners of tigers eye did not enter into the option positions and tigers eye did not purchase the foreign_currency or stock with a profit_motive for purposes of sec_165 even if the foreign_currency options are treated as having been contributed to tigers eye the amount treated as contributed by the partners under sec_722 with respect to the purchased options is reduced by the amounts received by the contributing partners from the contemporaneous sales of the sold options to the same counterparty thus reducing the basis of the contributed options in the hands of both tigers eye and the contributing partners so that any corresponding claimed increases in the outside bases in tigers eye resulting from the contributions of the sold options are disallowed the adjusted bases of the purchased options and other_property purportedly contributed by the partners to tigers eye have not been established under sec_723 so that the partners of tigers eye have not established adjusted bases in their respective partnership interests in an amount greater than zero in the case of a sale exchange or liquidation of tigers eye partners’ partnership interests neither the purported partnership nor its purported partners have established that the bases of the partners’ partnership interests were greater than zero for the purpose of determining gain_or_loss to such partners from the sale exchange or liquidation of the partnership_interest accuracy-related_penalties are determined at the partnership level and will be imposed at the partner level sentinel the tax_matters_partner filed a petition during the time it was entitled to do so as a notice_partner see 85_tc_900 sentinel’s petition assigned error to all of respondent’s determinations set forth in the fpaa respondent’s answer categorically denied all the assignments of error by amendment to answer respondent advanced two additional theories under sec_465 and sec_1_988-2 income_tax regs the court granted mr logan as trustee of logan trust i leave to file a notice to participate in this proceeding banque safra as well as sentinel has no stake in the outcome of this proceeding the batts group settled its case with the internal_revenue_service irs arising from the fpaa in the case at hand and also has no stake in the outcome mr logan asserts that in reporting losses from the transactions at issue on his return he relied on the advice of professionals including two attorneys and a certified_public_accountant as well as the curtis mallet opinion he wishes to raise his reliance on that advice as a defense to the application of accuracy-related_penalties if we should sustain respondent’s determinations in the fpaa that either tigers eye or the logan trusts’ transactions with tigers eye should be disregarded so that the accuracy-related_penalties would otherwise apply mr logan submitted to the court and served on sentinel and respondent a notice of expert witness in which he identified mr smith as a witness who may aid the court in evaluating whether the curtis mallet opinion is of the quality and character upon which the logan trust could reasonably rely in preparing its tax returns a copy of petitioner’s expert report of stuart a smith the smith report was attached to mr logan’s notice mr logan would have the smith report entered into evidence to support his claim that his reliance on the curtis mallet opinion was reasonable on date the first stipulation of facts with exhibits was lodged with the court included among those exhibits were exhibits 125-j 126-j 127-j 128-j and 130-j comprising copies of the curtis mallet opinion as revised and supplemented and the 122-page legal memorandum on date the second stipulation of facts with exhibits was lodged with the court included among those exhibits are copies of communications among representatives of sentinel and bdo seidman and attorneys at curtis mallet that would indicate that curtis mallet played a role in the preparation of the forms of documents used to implement the transactions at issue mr logan asserts that he did not receive a copy of any such communications included among such exhibits before this litigation commenced neither the first stipulation of facts nor the second stipulation of facts nor any document yet lodged or filed in this proceeding refers to or includes a copy of any retainer agreement between mr logan and curtis mallet or to any curtis mallet opinion to the batts group nor to whether when and in what circumstances tigers eye disposed of its interests and obligations in the paired options contributed and assigned to tigers eye by the logan trusts discussion i tefra procedures and partnership items the unified partnership audit and litigation procedures set forth in sec_6221 through were originally enacted by the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 tefra provisions divide disputes arising from partnership items from those sec_6231 defines partnership_item as with respect to a partnership any item required to be taken into account for the partnership’s taxable_year continued arising from nonpartnership_items 87_tc_783 citing sec_6231 and if the tax treatment of a partnership_item is at issue the statute requires the matter to be resolved at the partnership level sec_6221 maxwell v commissioner supra pincite a partnership items in a partnership-level proceeding the court has jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates the proper allocation of such items among the partners and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item sec_6226 while tefra defines a ‘partnership item’ in technical terms the provision generally encompasses items ‘more appropriately determined at the partnership level than at the partner level’ 389_f3d_152 5th cir quoting sec_6231 the determination of partnership items in a partnership-level proceeding is binding on the partners and may continued under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level sec_6231 defines the term nonpartnership item as an item which is or is treated as not a partnership_item not be challenged in a later partner-level proceeding secs c h b affected items the term affected_item means any item to the extent such item is affected by a partnership_item sec_6231 an affected_item is by definition not a partnership_item 95_tc_1 an affected_item rather than being universally applicable to every partner is peculiar to a particular partner’s tax position maxwell v commissioner supra pincite affected items have two essential aspects the first involves a partnership issue and the second involves a nonpartnership issue ie the partner’s personal items partners must raise any partnership_item that affects their personal items at the partnership-level proceeding see eg 114_tc_519 99_tc_325 maxwell v commissioner supra pincite if a partner does not pursue his rights in a partnership-level proceeding he may not later seek a redetermination of partnership items as they relate to his affected_item in a later partner-level proceeding see eg gaf corp subs v commissioner supra pincite after the partnership-level proceeding is concluded and the partnership administrative adjustments have become final the commissioner makes a computational adjustment a change in the tax_liability of a partner that properly reflects the treatment of a partnership_item see sec_6231 if a computational adjustment results in a deficiency in a partner’s tax stemming from an affected_item that requires a factual determination at the partner level the normal deficiency procedures outlined in sec_6212 and sec_6213 apply sec a sec_301 a - 1t a temporary proced admin regs fed reg date on the other hand if the computational adjustment of a partner’s tax_liability can be made without making any additional partner-level determinations the commissioner may directly assess the change without issuing a notice_of_deficiency sec_6231 c n c f energy partners v commissio89_tc_741 sec_301_6231_a_6_-1t a temporary proced admin regs fed reg date if the partner believes that the computational adjustment was erroneous he may file a claim_for_refund after payment sec c and upon its denial sue for the refund in a district_court or the court of federal claims c penalties and defenses to penalties any penalty addition_to_tax or additional_amount collectively penalty related to adjustments stemming from an 9with the exception of penalties see infra pt c immediately following adjustment to partnership items has generally been treated as an affected_item that often requires a factual determination at the partner level see n c f energy partners v commissioner supra pincite sec_301_6231_a_5_-1t d temporary proced admin regs fed reg date before congress enacted tra the court did not have jurisdiction in a partnership- level proceeding to decide the applicability of partnership-item penaltiesdollar_figure see n c f energy partners v commissioner supra crystal beach dev of destin ltd v commissioner tcmemo_2000_170 rather partnership-item penalties were determined at the partner level as affected items in a deficiency proceeding after the related partnership-level proceeding had been completed tra sec_1238 amended sec_6221 to provide that the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership 10the taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_1026 amended the partnership procedures regarding penalties by amending sec_6221 to require the applicability of any partnership-item penalty to be determined at the partnership level amending sec a a i to exclude partnership-item penalties from the deficiency proceeding and amending sec c making conclusive the partnership level determination regarding the applicability of any partnership-item penalty but allowing the partner to assert in a refund claim any partner-level defenses item be determined at the partnership leveldollar_figure although the applicability of a penalty usually requires consideration of any defenses to the penalty sec_301_6221-1t c and d temporary proced admin regs fed reg date prohibits partner level defenses to any partnership-item penalty from being litigated in the partnership-level proceeding and allows such a penalty attributable to the treatment of partnership items to be assessed as a computational adjustment irrespective of whether partner-level determinations are required a partner who wishes to assert a partner-level defense to such a penalty must do so in a separate refund action following assessment and payment sec c sec_301 1t d temporary proced admin regs supradollar_figure although 11in its report underlying the amendments the house_committee_on_ways_and_means explained that it had proposed the amendment because many penalties are based upon the conduct of the taxpayer with respect to partnerships the relevant conduct often occurs at the partnership level in addition applying penalties at the partner level through the deficiency procedures following the conclusion of the unified proceeding at the partnership level increases the administrative burden on the irs and can significantly increase the tax court’s inventory h rept pincite 1997_4_cb_319 12the temporary_regulation is consistent with the legislative_history the house committee report explained that the proposed amendment provides that the partnership-level proceeding is to include a determination of the applicability of penalties at the partnership level however the provision continued partner-level defenses may be raised only in a refund action defenses to any penalty that are not partner-level defenses must be determined in the partnership-level proceeding see eg klamath strategic inv fund llc v united_states ____ f 3d ___ ____ 5th cir date slip op pincite considering reasonable_cause and good_faith defenses at partnership level by looking to actions of managing member affg in part vacating in part and remanding 472_fsupp2d_885 e d tex whitehouse hotel ltd pship v commissioner t c ___ reasonable_cause exception for qualified_appraisal in sec_6664 is a partnership-level defense santa monica pictures llc v commissioner tcmemo_2005_104 looking to actions of partnership through managing member in considering partnership’s reasonable_cause and good_faith defenses 82_fedclaims_636 partnership-level reasonable_cause defense to any of the penalties under sec_6664 80_fedclaims_11 partnership’s reasonable_cause defenses were not raised and therefore were not considered by the court 330_fsupp2d_122 d conn considering partnership’ sec_12 continued allows partners to raise any partner-level defenses in a refund forum h rept pincite 1997_4_cb_319 reasonable_cause and good_faith defenses at partnership level by looking to actions of general_partner affd 150_fedappx_40 2d cir see also sec_301_6221-1t c temporary proced admin regs supra partnership-level determinations include all legal and factual determinations underlying the determination of partnership-level penalties including partnership-level defenses but not partner-level defenses d exceptions to application of tefra procedures for completeness and to prepare for concluding observations in the afterword about problems of judicial administration created by tra and the temporary_regulation we note two circumstances under sec_6231 in which what would have otherwise been partnership items may be treated as nonpartnership_items in these circumstances application of the tefra procedures may be avoided so that the traditional deficiency and assessment procedures will apply to both deficiencies and penalties under sec_6231 there is an exception for small partnerships having fewer than partners each of whom is a u s resident individual c_corporation or estate of a decedent partner although tigers eye had fewer than partners it was purportedly owned by a number of passthrough entities and so it did not qualify for the exception and remained subject_to tefra see primco mgmt co v commissioner tcmemo_1997_332 revrul_2004_88 2004_2_cb_165 son-of-boss partnerships with fewer than partners for the most part but not invariably see new phoenix sunrise corp subs v commissioner t c ____ do not qualify for the small_partnership_exception because individuals participating in the transaction use disqualified entities such as grantor trusts and llcs to hold their interests and other disqualified persons such as foreign individuals or entities are partners as we observed in new phoenix sunrise corp subs v commissioner supra at n slip op pincite quoting wadsworth v commissioner t c memo ‘the small_partnership_exception permits this court to review in a deficiency_suit items that otherwise would be subject_to partnership-level proceedings’ under sec_6231 the secretary is authorized to promulgate regulations with respect to special enforcement areas partnership items may be treated as nonpartnership_items under sec_6231 if by such regulations the secretary determines and provides that to treat such items as partnership items will interfere with the effective and efficient enforcement of the revenue laws special enforcement areas mentioned in sec_6231 include a termination and jeopardy assessments b criminal investigations c indirect methods of proof of income d foreign_partnerships and e other areas that the secretary determines by regulation among such areas that have been designated by regulation in addition to those specified in sec_6231 are bankruptcy and receivership sec_301_6231_c_-7 proced admin regs and requests for prompt assessment sec_301_6231_c_-8 proced admin regs the following comment appears in mckee et al federal taxation of partners and partnerships par pincite 4th ed converting partnership items to nonpartnership_items may have the salutary effect of freeing the service and the partnership from the potentially cumbersome procedures of the partnership audit rules in appropriate cases on date the secretary proposed_regulations that would determine that treating items related to listed transactions within the meaning of sec_1_6011-4 income_tax regs as partnership items interferes with the effective and efficient enforcement of the internal revenue laws notice of proposed rule making fed reg date in notice_2000_44 supra c b pincite the irs had announced that son-of-boss transactions using the paired-option partnership contribution disposition arrangement are listed transactions however the proposed_regulations would not become effective until adopted as final regulations applicable to partner taxable years ending on or after the date of publication of the proposed 13no such designation has been made by regulation with respect to foreign_partnerships regulations in the federal_register sec_301 c -9 c proposed proced admin regs fed reg date under the proposed_regulations as under the current regulations related to designated enforcement areas the conversion of partnership items to nonpartnership_items would occur only if the commissioner sent a written notice to that effect to a partner before issuing an fpaa a hearing was set for date and comments were requested by may however the hearing has been canceled because no requests to speak on the proposal have been received see fed reg date and only one comment has been received see dtr g-5 date ii petitioner’s motion to invalidate temporary_regulation we now turn to mr logan’s motion for partial summary_judgment that sec_301_6221-1t c and d temporary proced admin regs supra is invalid because it would prevent him from interposing his partner-level defenses to accuracy-related_penalties in this partnership-level proceeding the issue is important it not only has implications for taxpayer rights it has practical consequences for judicial administration generally and the conduct of the trial in the case at hand and also--as we shall see--for resolution of respondent’s motion in limine mr logan’s counsel represented the taxpayer in 80_fedclaims_11 on appeal fed cir date another son-of-boss case of transactions promoted by sentinel that appears to follow the same format as new millennium trading llc v commissioner t c and the case at hand in jade trading there was a week trial that was devoted in large part to the introduction of evidence of the participating partners’ alleged due diligence and good_faith reliance on financial and tax advisers in jade trading judge williams first held on the merits that the paired-option transactions lacked economic reality notwithstanding her view under helmer v commissioner tcmemo_1975_160 and its offspring that the obligations to satisfy the sold call options assigned to and assumed by the 14in evergreen trading llc v united_states fed cl no 06-123t involving another sentinel-promoted son-of-boss partnership judge allegra in an order dated date has stayed all further proceedings pending final resolution on appeal of 80_fedclaims_11 previously judge allegra had issued 80_fedclaims_122 a detailed and comprehensive opinion single-spaced pages and 20-page appendix granting in part and denying in part the government’s motion to compel production of more than documents that plaintiff had withheld from discovery see also 129_tc_30 partnership would not be considered liabilities under section dollar_figure second judge williams determined that the partnership-level elements for the application of the 40-percent gross_valuation_misstatement penalty and other accuracy-related_penalties had all been satisfied because the transaction was an abusive_tax_shelter in 81_fedclaims_173 denying sentinel’s motion for reconsideration judge williams stated that the penalties that the court had determined clearly related to the inflated basis that the spread transaction in the partnership generated on the partners’ individual returns it was only the construct of forming the partnership and contributing the spread to the partnership that permitted the tax losses to be realized had the partners simply done the spread transactions on their own without contributing them to the partnership there would have been no substantial losses as the court recognized packaging the investment in the partnership vehicle was an absolute necessity for securing the tax benefits jade trading fed cl pincite emphasis supplied third judge williams upheld the validity of the temporary_regulation notwithstanding that a substantial part of the jade trading trial had been devoted to the introduction of evidence to support the participating partners’ defenses to the penalties judge williams held that the temporary_regulation was valid and prevented the court from considering those defenses as a 15see supra note result if jade trading should be affirmed on the pending appeal to the court_of_appeals_for_the_federal_circuit the commissioner will be able to assess by computational adjustments not only the deficiencies only some part of which has already been paid but also the 40-percent penalties and the participating partners will be required to file claims and suits for refund in order to obtain judicial review of their partner-level defenses claims for refund of the penalties to similar effect is 82_fedclaims_636 court of federal claims held partnership through its managing partner did not act with reasonable_cause and good_faith in regard to tax underpayment so as to preclude accuracy-related_penalties on appeal fed cir date but compare klamath strategic inv fund llc v united_states ___ f 3d at ___-___ slip op pincite court_of_appeals affirmed district court’s holding that penalties did not apply because managers of partnership reasonably relied on advice of professionals but reversed district court’s ordering a refund because district_court did not have jurisdiction to grant refund in partnership- level proceeding in new millennium trading llc v commissioner supra this court on the participating-partner-tax-matters-partner’s motion for partial summary_judgment has held that the temporary_regulation is valid and applicable to prevent the participating partner from interposing his partner-level defenses in the partnership-level proceeding if the court should sustain the commissioner’s fpaa determinations that the partnership or the participating partner’s transactions with the partnership should be disregarded we are bound to follow new millennium trading we shall therefore deny mr logan’s motion for partial summary_judgment iii respondent’s motion in limine mr logan asserts that he and the logan trusts reasonably relied on the curtis mallet opinion in taking their return positions that their obligations under the sold options did not reduce the bases of their partnership interests in tigers eye and in the liquidation of their partnership interests they received high-basis assets whose sales created capital losses that offset the long-term_capital_gains mr logan realized earlier in on the sales of mlwl shares a reasonable_cause defense to accuracy-related_penalties sec_6664 provides a reasonable_cause defense to application of accuracy-related_penalties pursuant to sec_6664 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for and that he acted in good_faith with respect to such portion see 116_tc_438 sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include the experience knowledge and education of the taxpayer id under some circumstances a taxpayer may avoid liability for the accuracy-related_penalty by showing reasonable reliance on a competent professional adviser see 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 for reliance on professional advice to excuse a taxpayer from negligence the taxpayer must show that the professional had the requisite expertise as well as knowledge of the pertinent facts to provide informed advice on the subject matter see 43_f3d_788 2d cir affg tcmemo_1993_621 freytag v commissioner supra pincite the validity of the reliance turns on the quality and objectivity of professional advice which they obtained 785_f2d_715 9th cir in order for reliance on professional tax_advice to be reasonable however the advice must generally be from a competent and independent advisor unburdened with a conflict of interest and not from promoters of the investment 440_f3d_375 6th cir affg tcmemo_2004_279 courts have routinely held that taxpayers could not reasonably rely on the advice of promoters or other advisers with an inherent conflict of interest such as one who financially benefits from the transaction see eg 39_f3d_402 2d cir taxpayer could not reasonably rely on professional advice of someone known to be burdened with an inherent conflict of interest--a sales representative of transaction affg tcmemo_1993_480 990_f2d_893 6th cir reliance on promoters or their agents is unreasonable because such persons are not independent of the investment affg tcmemo_1991_181 982_f2d_163 6th cir finding negligence where taxpayer relied on person with financial interest in the venture affg tcmemo_1991_449 see also 471_f3d_1021 9th cir a taxpayer cannot negate the negligence_penalty through reliance on a transaction’s promoters or on other advisors who have a conflict of interest affg tcmemo_2004_269 439_f3d_1243 10th cir to be reasonable the professional adviser cannot be directly affiliated with the promoter instead he must be more independent affg tcmemo_2004_275 301_f3d_714 6th cir noting that courts have found that a taxpayer is negligent if he puts his faith in a scheme that on its face offers improbably high tax advantages without obtaining an objective independent opinion on its validity affg tcmemo_2000_339 a promoter’s self-interest makes such advice inherently unreliable b respondent’s position in motion in limine mr logan identified mr smith as a witness whose testimony and expert report might aid the court in evaluating whether the curtis mallet opinion is of the quality and character upon which the logan trust could reasonably rely in preparing its tax returns respondent filed respondent’s motion in limine to exclude the smith report and filed a supplement to the motion respondent advances two alternative grounds for excluding the smith report from evidence in its entirety the smith report relates solely to mr logan’s partner-level defenses that cannot not be raised in this partnership-level proceeding under sec_301_6221-1t c and d temporary proced admin regs supra and the smith report expresses legal conclusions if we should reject both alternatives respondent asserts that portions of the smith report should be excluded because they constitute advocacydollar_figure 16with respect to respondent’s argument about advocacy we observe that mr smith successfully represented the plaintiffs in a partner-level proceeding 80_fedclaims_568 in establishing their rights to refunds of negligence penalties assessed against them because of deductions and credits they claimed from their participation in a plastics recycling partnership that had been determined in a partnership-level proceeding to be an abusive_tax_shelter respondent has also taken the position that curtis mallet was a promoter of the transactions in issue and that the status of curtis mallet as a promoter of tigers eye should be determined in this partnership-level proceedingdollar_figure mr logan filed an opposition to respondent’s motion in limine and respondent filed a reply to the opposition by mr logan to respondent’s motion in limine as supplemented there seems to be incongruity between respondent’s position that mr logan’s alleged reliance on the curtis mallet opinion is a partner-level defense over which we lack jurisdiction in this partnership-level proceeding and respondent’s assertion that in this same proceeding we should determine that curtis mallet was one of the promoters of the transactions in issue on whose opinion mr logan was not entitled to rely we therefore consider whether we have jurisdiction in this partnership-level proceeding to decide whether curtis mallet was a promoter because it relates to the issue of raising defenses to partnership-item penalties in this proceeding 17respondent served notice in n of respondent’s response to mr logan’s motion for partial summary_judgment to declare the temporary_regulation invalid that respondent asserts that curtis mallet was one of the promoters of the transactions in issue as a matter of law citing sec_6664 a partner cannot reasonably rely on the opinion issued by a promoter and we should address the status of curtis mallet as a promoter in this partnership-level proceeding c status as promoter of partnership determined in partnership-level proceeding in the fpaa respondent determined inter alia that tigers eye should be disregarded for federal_income_tax purposes because it had no business_purpose other than tax_avoidance lacked economic_substance and constitutes an economic sham for federal_income_tax purposes a partnership_item includes the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income credit gain loss deduction etc sec_301_6231_a_3_-1 proced admin regs among such determinations are whether partnership activities have been engaged in with the intent to make a profit for purposes of sec_183 iddollar_figure the characterization of a partnership as a sham or as lacking economic_substance is a legal determination that directly bears on the amount and characterization of items of income credit gain loss deduction etc and falls within the definition of partnership_item petaluma fx partners llc v commissioner t c see also 491_f3d_732 8th cir 18we also note that par of exhibit a to the fpaa asserts that the purported partners of tigers eye did not enter into the option positions and tigers eye did not purchase the foreign_currency or stock with a profit_motive for purposes of sec_165 notice_2000_44 2000_2_cb_255 cites 82_tc_1001 for the proposition that in the case of individuals these paired-option transactions may be subject_to challenge under sec_165 to prove that tigers eye engaged in the transactions at issue for profit sentinel and participating partner must show that the activity was undertaken with an actual and honest objective of making a profit while a reasonable expectation of profit is not required there must be a bona_fide objective of making an economic profit independent of tax savings 88_tc_464 and cases cited thereat 85_tc_557 and cases cited thereat the analysis of profit objective must be made at the partnership level klamath strategic inv fund llc v united_states ___ f 3d at ___ slip op pincite 820_f2d_321 9th cir affg tcmemo_1985_197 91_tc_371 78_tc_471 affd 722_f2d_695 11th cir the proper focus is on the activities and intent of the general managers and promoters who effectively organize and operate the partnership klamath strategic inv fund llc v united_states supra at ___ slip op pincite citing 934_f2d_573 5th cir affg t c memo 81_tc_210 kelley v commissioner tcmemo_1993_495 in determining whether the partnership engaged in the activity for profit we must take into account all of the facts and circumstances with respect to the activity some courts have held that evidence concerning other investor transactions involving the same tax_shelter product or program is relevant see eg 843_f2d_351 n 9th cir and cases cited at n affg 85_tc_968 65_fedclaims_188 a consideration of the entire investment program directly relates to the analysis of taxpayers probable economic benefits sochin v commissioner supra pincite mr logan’s counsel states in the opposition to respondent’s motion in limine that the universe of partners in tigers eye who face the accuracy-related_penalties received two opinions and a 122-page memorandum of law from curtis mallet and that while it is absolutely true that mr smith states his analysis in terms of whether the curtis mallet opinion was of the type on which mr logan could reasonably rely that reality is true for the universe of those partners who reported the basis partnership_item and who face the percent penalty asserted by the fpaa because they all received the same type of analysis from curtis mallet emphasis added it appears to the court that curtis mallet may have provided substantially identical tax opinions to investors in other sentinel-promoted son-of-boss transactions and that like mr logan each investor was required to pay dollar_figure to obtain a curtis mallet opinion see eg jade trading llc v united_states fed cl pincite n dollar_figure the government is also arguing 19see also 521_f3d_597 6th cir plaintiffs who continued on the appeal of jade trading that there is evidence in the record of that case that mr bricker the curtis mallet partner responsible for the opinion therein and the subject opinion in the case at hand understood that prospective clients would retain curtis mallet only if it rendered a favorable tax opinion there are also indications in the exhibits to the second stipulation of facts that has been lodged with the court that curtis mallet attorneys may have played a role in preparing the forms of documents that were used to implement the transactions in issue in this and other cases whether curtis mallet was a promoter of the transactions at issue such that no investor could reasonably rely on the curtis mallet opinion requires factual findings properly determined in a partnership-level proceeding similar to factual findings necessary to determine that a partner has no basis in his partnership_interest because the partnership is a sham or lacks economic_substance see petaluma fx partners llc v commissioner t c ___ if as respondent contends curtis mallet was a promoter of tigers eye our focus in deciding whether tigers eye engaged in the activities for profit must include the activities and intent of curtis mallet whether curtis mallet was a promoter is a continued participated in a tax_shelter promoted by arthur andersen llp and others had signed individual retainer agreements with curtis mallet for a fee of dollar_figure each revd and remanded sub nom arthur andersen llp v carlisle u s ___ u s l w date partnership-level issue to be determined in this proceeding as part of our review of the issues raised by the fpaa concerning the creation and operation of the partnership and the means and manner by which it and participating interests in it were created and sold therefore the curtis mallet opinion and the circumstances in which it was arranged and provided for prepared and produced and obtained received and paid for by mr logan are properly the subject of evidence in this proceedingdollar_figure although respondent has taken the position that curtis mallet was a promoter of the transactions at issue respondent asserts that mr logan’s claim that he and the logan trusts reasonably relied on the curtis mallet opinion is a partner-level defense that cannot be raised in this partnership-level proceeding under the temporary_regulation respondent asserts that the smith report relates solely to mr logan’s partner-level defenses and asks the court to exclude the smith report from evidence in this partnership-level proceeding we disagree the 20in this regard any similar evidence of curtis mallet opinions to the batts group and to participating partners in other sentinel-promoted son-of-boss transactions would be relevant to establishing a pattern of activity of curtis mallet in concert with sentinel and any other alleged promoter or promoters that would tend to support respondent’s contention that curtis mallet acted as a promoter in the case at hand see eg 843_f2d_351 9th cir tax_court properly admitted evidence of transactions of other investors in the promoter’s program who were not before the court as relevant to the sham determination affg 85_tc_968 analysis that follows shows that the definition of partner-level defense in the temporary_regulation does not necessarily encompass mr logan’s and the logan trusts’ reliance on the curtis mallet opinion d tax court’s jurisdiction to decide defenses to applicability of penalty that are not partner-level defenses defined by temporary_regulation sec_6226 as amended by tra sec_1238 111_stat_1026 gives this court jurisdiction to decide the applicability of any partnership-item penalty and generally the applicability of a penalty depends on the absence or existence of a valid defense to its application sec_6226 neither specifically permits nor prohibits the court’s consideration of the partnership’s or partners’ defenses to partnership-item penalties in the partnership-level proceeding however the temporary_regulation prohibits partner-level defenses to any partnership-item penalty from being asserted in the partnership- level proceeding but allows them to be asserted in a separate refund proceeding as permitted in section c although section c and and the temporary_regulation make clear that partner-level defenses cannot be decided at the partnership level by implication all other defenses may be determined at the partnership level the temporary_regulation specifically limits partner-level defenses to those defenses that are personal to the partner or are dependent upon the partner’s separate_return and cannot be determined at the partnership level sec_301_6221-1t d temporary proced admin regs supra examples of partner-level defenses include whether any applicable_threshold underpayment_of_tax has been met with respect to the partner or whether the partner has met the criteria of sec_6664 penalties applicable only where return is filed or sec_6664 reasonable_cause exception id a defense based on the reasonable_cause exception under sec_6664 including reasonable reliance on the opinion of a professional may be raised in a partnership-level proceeding if it is not a partner-level defense see eg santa monica pictures llc v commissioner tcmemo_2005_104 court considered substantial_authority standard as defense to application of understatement penalty reasonable reliance by tax_matters_partner on opinion of a professional and reasonable_cause exception respondent has taken the position that in deciding whether the sec_6664 reasonable_cause defense applies the court may consider only whether the partnership had reasonable_cause that position however is more restrictive and gives a broader definition to partner-level defenses than the temporary_regulation e partner-level defense definition in sec_6231 congress vested the secretary with authority to ascertain which items are more appropriately determined at the partnership level than at the partner level see rjt invs x v commissioner f 3d pincite n congress vested in the secretary_of_the_treasury not in the federal courts the authority to weigh and decide what items are most suitably ascertained at the partnership level in the temporary_regulation the secretary has determined that the only defenses that are not suitably ascertainable at the partnership level are defenses that are personal to the partner or are dependant upon the partner’s separate_return and cannot be determined at the partnership level sec_301_6221-1t d temporary proced admin regs supra all defenses that are neither personal to the partner nor dependent on the partner’s separate_return are suitably ascertainable at the partnership level in a partnership-level proceeding the court has jurisdiction to decide the applicability of a penalty including any defenses to the penalty that are suitably determined at the partnership level ie all defenses that are neither personal to the partner nor dependent upon the partner’s separate_return and can be determined at the partnership level mr logan’s and the logan trusts’ reasonable_cause defense to partnership-item penalties their reliance on the curtis mallet opinion is not a partner-level defense if it is personal neither to mr logan nor to the logan trusts does not depend on their separate returns and can be determined at the partnership level personal to the partner the term personal is defined as of or relating to a particular person affecting one individual or each of many individuals peculiar or proper to private concerns not public or general exclusively for a given individual webster’s third new international dictionary in the context of a partnership a defense is personal to a partner when it relates exclusively to that partner and requires the court to consider facts that are unique to that partner partner-level defenses include only those defenses that are personal or unique to a particular partner ie only those defenses that require factual findings that are generally unrelated to the promotion of the transaction or formation of the partnership that would be relevant to all partners--factual findings unique to the relationship between a particular partner and the adviser on whose advice he claims to rely partnership- level defenses are not limited to defenses of the partnership rather they include all defenses that require factual findings that are generally relevant to all partners or a class of partners and not unique to any particular partner there are situations as in this case where the participating partner asserts reasonable reliance on materials and opinions provided to all participating partners as well as investors in other partnerships promoted by the same persons by persons who may have been promoters of the transaction reliance on such opinions would not be personal to a particular partner the determination of whether a taxpayer acted with reasonable_cause and in good_faith with respect to an underpayment that is related to a partnership_item is made on the basis of all pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include the experience knowledge and education of the taxpayer id in order for reliance on professional tax_advice to be reasonable however the advice must generally be from a competent and independent advisor unburdened with a conflict of interest and not from promoters of the investment mortensen v commissioner f 3d pincite taxpayers cannot reasonably rely on the advice of promoters or other advisers with an inherent conflict of interest such as one who financially benefits from the transaction see eg goldman v commissioner f 3d pincite a promoter’s self-interest makes such advice inherently unreliable if a partner’s defense is reliance on expert or legal advice from an adviser who is unrelated to and has no interest in the transaction that defense requires factual findings unique to the relationship between that partner and that adviser and the court has no jurisdiction in a partnership-level proceeding to decide the applicability of the defense on the other hand if a partner’s defense is reliance on advice from an adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction ie is considered a promoter of the transaction that defense requires factual findings that would be generally relevant to all similarly situated partners and not unique to that particular partner a defense that relates to all such partners and is an integral part of the investment program is not personal to a particular partner the court has jurisdiction in a partnership- level proceeding to decide the applicability of that defense depends on partner’s separate_return a defense to a partnership-item penalty is a partner-level defense if it depends on the partner’s separate_return a defense depends on the partner’s separate_return if relevant facts can be established only by examination of or reference to the partner’s separate_return an example of a defense that depends on the partner’s separate_return is the adequate_disclosure exception to the accuracy-related_penalty for a substantial_understatement_of_income_tax under sec_6662dollar_figure deciding whether the relevant facts affecting 21generally there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure dollar_figure in the case of a corporation other than an s_corporation or a personal_holding_company sec_6662 in this context the term understatement is defined as the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate continued the partnership item’s tax treatment were adequately disclosed in the partner’s separate_return or in a statement attached to that return requires an examination of the return and is a partner- level defense that cannot be asserted in the partnership-level proceeding another example would be a claim by a partner that the penalty for substantial_understatement of tax does not apply because the tax reported on his return is not a substantial_understatement of the correct_tax owed these defenses require an examination of the partner’s separate_return by contrast deciding whether a particular partner reasonably relied on the advice of a competent tax adviser generally would not require the court to examine that partner’s return deciding whether mr logan and the logan trusts--and the batts group if it also received a curtis mallet opinion--were entitled to rely on the curtis mallet opinion would not require an examination of their separate returns the facts necessary to prove they were entitled to rely on the curtis mallet opinion and that such reliance was reasonable to support a reasonable_cause defense to partnership-item penalties would not depend on their separate returns continued sec_6662 in determining whether an understatement of income_tax is substantial the amount of the understatement is reduced by any portion attributable to an item if there is or was substantial_authority for the taxpayer’s treatment of the item or if the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached thereto sec_6662 cannot be determined at partnership level a partner-level defense is a defense that cannot be determined at the partnership level defenses that are personal to the partner or depend on the partner’s separate_return cannot be decided at the partnership level because the court is unable to decide on the basis of the evidence necessary and relevant to deciding the underlying adjustments in the fpaa whether the defense applies the temporary_regulation provides examples of partner-level defenses that cannot be raised in the partnership-level proceeding including inter alia whether the partner has satisfied the criteria of the reasonable_cause exception under sec_6664 subject_to partnership-level determinations as to the applicability of sec_6664dollar_figure the example is appropriate and applies to situations where the partner claims reasonable_cause and good_faith on the basis of opinions and actions by advisers unrelated to the transaction this is because the validity of the defense cannot be decided on the 22in 82_fedclaims_636 the court of federal claims held that the example in the temporary_regulation did not permit the partners to raise similar defenses in the partnership-level proceeding the court of federal claims applied the example in the temporary_regulation without considering the fact that the temporary_regulation limits partner-level defenses to those defenses ‘that are personal to the partner or are dependent upon the partner’s separate_return and cannot be determined at the partnership level ’ id pincite quoting sec_301_6221-1t d temporary proced admin regs supra basis of the evidence necessary and relevant to deciding the underlying adjustments in the fpaa on the other hand the nature and character of a partnership’s transactions are more appropriately determined at the partnership level than at the partner level they are within the court’s scope of review in a partnership-level proceeding and the court has jurisdiction to make findings concerning the character of the partnership’s transactions see 401_f3d_1136 9th cir affg in part and revg in part tcmemo_2003_150 the status of an adviser as a promoter is a partnership-level issue when it is relevant to issues raised by the fpaa concerning the creation and operation of the partnership and the means and manner by which the partnership and partnership interests were created and sold the opinion provided by a promoter to investors in the transactions and the circumstances in which the opinion was arranged for and provided to the investors are relevant to the underlying adjustments in the fpaa and are properly the subject of evidence in the partnership-level proceeding such matters are within the court’s scope of review in a partnership-level proceeding as in the case at hand and the court has jurisdiction to make findings concerning the relationships of the putative promoter to the partnership whether the adviser upon whose opinion the partner claims to have relied is a promoter of the transactions and if so whether the adviser’s opinion is inherently unreliable can be decided on the basis of the evidence necessary and relevant to deciding the underlying adjustments in the fpaa they would be more appropriately determined at the partnership level if curtis mallet was a promoter we have held that whether curtis mallet was a promoter of the transactions at issue is to be decided in this partnership- level proceeding curtis mallet may have provided opinions to the batts group substantially_similar to its opinions to mr logan and the logan trusts indeed respondent may prove that curtis mallet provided substantially identical opinions to all most many or some of the other investors who participated in sentinel-promoted paired-option partnership transactions in that event the curtis mallet opinion and the circumstances in which it was arranged provided for prepared and produced by curtis mallet and obtained received and paid for by mr logan the logan trusts the batts group and other investors who participated in similar sentinel-promoted paired-option partnership transactions would be proper subjects of evidence in this proceeding see supra note in considering that evidence the court has jurisdiction to decide whether curtis mallet was a promoter and whether the circumstances in which the curtis mallet opinion was arranged for and provided to investors in the paired-option partnership transactions promoted by sentinel prove that the opinion is inherently unreliable if the court should decide that curtis mallet was a promoter of the transactions at issue and that the curtis mallet opinion was inherently unreliable reliance on the opinion would not be a partner-level defense in that event the court would have jurisdiction to decide whether mr logan and the logan trusts could reasonably rely on the curtis mallet opinion by contrast mr logan might well have partner-level defenses to the partnership-item penalties on the basis of advice he may have received and relied on from other tax legal financial and accounting advisers defenses that the temporary_regulation prevents him from raising in this partnership-level proceeding if curtis mallet was not a promoter if we should decide in this partnership-level proceeding that curtis mallet was not a promoter deciding whether mr logan and the logan trusts reasonably relied on the curtis mallet opinion would require an examination of facts personal to mr logan and the trusts including mr logan’s education and business experience and the nature and extent of his relationship with curtis mallet it would be a partner-level defense as defined by the temporary_regulation that we would not have jurisdiction to decide in this partnership-level proceeding conclusion if we should sustain the fpaa determinations that tigers eye or mr logan’s transactions with tigers eye must be disregarded and that the accuracy-related_penalties otherwise apply reliance on the curtis mallet opinion by mr logan and the logan trusts would be assertable and decided in this partnership-level proceeding only if the court should decide that curtis mallet was a promoter and that the curtis mallet opinion was inherently unreliable if we should hold that curtis mallet was not a promoter mr logan’s and the logan trusts’ reliance on the curtis mallet opinion would be a partner-level defense that could not be decided in this partnership-level proceeding since reliance on the curtis mallet opinion would not be a partner- level defense should we decide that curtis mallet was a promoter at this time we cannot conclude that mr smith’s report must be excluded on jurisdictional grounds f legal conclusions and advocacy of mr logan’s position in the smith report respondent next argues that the smith report should be excluded because it consists of legal conclusions we agree proceedings in this court are conducted in accordance with the federal rules of evidence pursuant to rule a expert testimony is admissible under rule of the federal rules of 23fed r evid states if scientific technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue a witness qualified as an expert by knowledge skill experience training or education may testify thereto in the form of an opinion or otherwise if the testimony is continued evidence if it assists the court to understand the evidence or to determine a fact in issue 118_tc_181 expert opinion about what the law is or how to apply law to facts does not assist the trier of fact to understand the evidence or to determine a fact in issue see fed r evid each courtroom comes equipped with a ‘legal expert ’ called a judge 112_f3d_1207 d c cir see also 853_f2d_805 10th cir ‘there being only one applicable legal rule for each dispute or issue it requires only one spokesman of the law who of course is the judge’ quoting stoebuck opinions on ultimate facts status trends and a note of caution denv l ctr j this holds just as true when the finder of fact is the court if not more so the court is well equipped to instruct itself on the law 81_fedclaims_358 courts routinely exclude expert opinion on legal issues see eg 133_f3d_92 1st cir ruling inadmissible expert testimony regarding holdings of cases on statutory categorization of public employees but upholding trial verdict as product of harmle sec_23 continued based upon sufficient facts or data the testimony is the product of reliable principles and methods and the witness has applied the principles and methods reliably to the facts of the case error burkhart v wash metro area transit auth supra pincite reversing trial court’s admission of expert testimony on legal issues at trial whether legal standards of americans with disabilities act satisfied 60_f3d_469 8th cir finding reversible error in trial court’s admission of expert testimony on whether police conduct violated fourth_amendment standards 941_f2d_181 3d cir upholding trial court’s limiting of expert testimony regarding credibility and stating that while it is not permissible for a witness to testify as to the governing law trial_court did not abuse discretion in allowing expert to testify on relevant industry practice 898_f2d_1537 11th cir finding abuse_of_discretion where trial_court allowed expert testimony on legal duty to hire tax counsel 807_f2d_359 4th cir reversing and remanding trial court’s admission of expert testimony on meaning and applicability of securities laws abrogated on other grounds by 486_us_622 803_f2d_1085 10th cir ruling trial_court properly excluded expert testimony of complexity of tax and banking law 782_f2d_593 6th cir affirming lower court’s grant of motion in limine to exclude expert testimony on unsettled nature of tax law regarding willfulness 698_f2d_236 5th cir affirming trial_court for properly overruling objection to expert’s testimony on factual cause of accident and admitting testimony which did not concern legal cause of accident 651_f2d_1266 9th cir holding trial_court judge correctly excluded expert testimony that plaintiff was discriminated against on account of sex 550_f2d_505 2d cir reversing and remanding trial court’s admission of expert testimony concerning legal obligations of parties to contract 407_f2d_779 7th cir finding no error in trial court’s exclusion of expert testimony on legal significance of documents a matter of contract interpretation in support of the second ground for complete exclusion respondent’s supplement cites judge miller’s memorandum opinion and order in 81_fedclaims_358 excluding the testimony of mr smith and professor ira b shepard offered in the partnership-level challenge to the fpaa in that son-of-boss casedollar_figure judge miller 24recently in an unpublished opinion of the u s court of federal claims murfam farms llc v united_states no 06-cv- date then chief_judge damich in a partnership- level proceeding granted in part and denied in part the government’s motion to exclude an expert report of mr smith that opinions provided to the taxpayers by the proskauer rose law firm were of the type character and quality upon which a taxpayer could reasonably rely chief_judge damich allowed the bulk of mr smith’s report to be introduced into evidence on the ground continued found that the plaintiff’s legal experts including mr smith whose report was similar in many respects to the smith report in the case at hand were in effect applying law to the facts and in expressing legal conclusions purporting to tell the trier of fact how it should decide a disputed issue therefore judge miller held that the reports did not assist the trier of fact in the manner contemplated by rule of the federal rules of evidence and were inadmissible in the case at hand the smith report analyzes how the curtis mallet opinion fulfills the requirements of treasury_department circular no c f_r secs and concludes that the curtis mallet opinion for mr logan and the logan trusts i sec_24 continued that it merely analyzes whether the proskauer rose opinions contain enough factual information and legal analysis such that a taxpayer could rely upon it sic but excluded two selected passages of the report as containing unhelpful legal analysis and advocacy the murfam farms opinion did not address the possibility that the report should be excluded as being proffered in aid of partner-level defenses to penalties that the court of federal claims lacked jurisdiction to consider in the pending proceeding soon thereafter however on date judge damich issued an order in the murfam farms case denying the plaintiffs’ motion to confirm jurisdiction to hear their reasonable_cause defenses to the accuracy-related_penalties determined in the fpaa the ground of the motion was that each plaintiff was the managing partner of his respective partnership and thus would be mounting a partnership-level defense to the penalties determined against him judge damich was not willing to accept at face value the characterization in the governing agreements that every member partner was a manager judge damich concluded that each partner’s involvement in and knowledge of the transactions conducted by the partnerships should be explored at trial judge damich found that there was a genuine issue of material fact as to the identity of the managing member partners and therefore denied plaintiffs’ motion of the quality and character upon which taxpayers such as they could reasonably rely in preparing their tax returns the smith report does not assist the court in understanding the evidence or determining a fact in issue it merely advocates mr logan’s position and is not admissible for such purposes sunoco inc subs v commissioner t c pincite 109_tc_133 affd 165_f3d_822 11th cir 109_tc_21 105_tc_16 affd 98_f3d_194 5th cir 94_tc_570 92_tc_101 estate of carpenter v commissioner tcmemo_1993_97 we conclude that the smith report does not assist the court in understanding the factual questions in issue and is not admissible accordingly we shall grant respondent’s motion in limine afterword in addition to deciding the issues directly raised by the parties’ motions we have held that we have jurisdiction in this partnership-level proceeding to decide whether the curtis mallet firm was a promoter of the transactions in issue our decision on the promoter issue will have an impact on whether reliance on the curtis mallet opinion by mr logan and the logan trusts is a partnership-level defense over which we have jurisdiction or a partner-level defense over which we lack jurisdiction we have also recognized that mr logan may have other partner-level defenses to the partnership-item penalties on the basis of advice he may have received and reasonably relied on from other tax legal financial and accounting advisers that he could raise only in a refund action see sec_301_6221-1t c and d temporary proced admin regs supra against the background of our holdings and their implications it bears noting that tra has created problems of judicial administration that congress may not have anticipateddollar_figure the problem faced by mr logan and other investors who participated in sentinel-promoted transactions or other son-of-boss transactions is not the temporary_regulation now permanent --which gives effect to what would appear to be the legislative intent rather it is tra which for the first time since denies taxpayers a prepayment forum for the determination of penalties on income_tax deficienciesdollar_figure although deficiency procedures continue to apply to other affected items deficiency procedures do not apply to partnership-item penalties regardless of whether further partner-level determinations are required sec_25see comments in a somewhat similar vein in the concluding paragraphs of 129_tc_11 26see pisem what happened to my prepayment forum the penalty problem in tefra partnership audit cases j tax date a a i 129_tc_11 see also 129_tc_8 consequently although the court has jurisdiction in a partnership-level proceeding to decide whether a partnership-item penalty applies and in a partner-level proceeding to decide the amount of the deficiency to which a partnership-item penalty applies it does not have jurisdiction to decide the amount of the penalty or to consider any partner-level defenses in either proceeding domulewicz v commissioner supra the commissioner may assess a partnership-item penalty before the deficiency to which the penalty relates is adjudicated id pincite the partner must pay the assessed penalty and raise his partner-level defenses in a refund proceeding sec c sec_301 1t c and d temporary proced admin regs supra as observed supra part ii this splitting of the procedure for determining penalties not only has implications for taxpayer rights it also has practical consequences for judicial administration generally and the conduct of the trial in the case at hand the original purpose of tefra was to promote increased compliance and more efficient administration of the tax laws h conf rept pincite 1982_2_cb_600 to that end tefra provided a procedure making it unnecessary for the commissioner to initiate multiple proceedings against all the partners of a partnership instead by means of the fpaa he could determine in one proceeding at the partnership level the income_tax consequences to the partners of the actions of the partnership in tefra title iv congress provided that the tax treatment of any partnership_item of certain partnerships should be decided at the partnership level sec_6221 after the partnership-level proceedings had been completed the commissioner would be able to assess and collect against the partners directly deficiencies attributable to computational items based on adjustments of partnership items but the commissioner was required with respect to affected items including penalties to issue a notice_of_deficiency to each partner thereby giving the partner the right to file a tax_court petition and to postpone and perhaps avoid assessment and collection of the deficiency and penalties until the tax_court should decide those aspects of the case at the partner level see sec a sec_301_6231_a_5_-1t c temporary proced admin regs fed reg date even if a petition challenging the fpaa were filed in a court other than the tax_court with the effect that any_tax deficiency attributable to the fpaa adjustments could be assessed without further judicial review penalties attributable to partnership items still required application of the deficiency procedures after completion of partnership-level proceedings tra represents a partial return to the revenue act of which created the board_of_tax_appeals under the revenue act of if the government prevailed before the board the deficiency could be immediately assessed and collected although the taxpayer could not directly appeal the board’s decision to a higher court the taxpayer could file a claim_for_refund with the predecessor of the irs and upon denial of the claim bring a refund action in a district_court or the court of claims see dubroff the united state tax court--an historical analysis this approach was promptly repealed by the revenue act of which provided for court_of_appeals review and finality of board decisions id pincite the approach adopted by the revenue act of has continued to apply to the tax_court to the present day with the exception carved out by tra with respect to penalties in tefra cases tra and the regulations promulgated thereunder give the tax_court the task of determining in a partnership-level challenge to an fpaa whether penalties apply to any deficiency that would result from a decision in favor of the government on the merits and then provide for the assessment against and collection of both the deficiency and the penalties from each partner only thereafter do they allow a partner to assert his individual partner-level reasonable_cause defenses to the penalties in a refund action in a district_court or the court of federal claims tra and the regulations thereby result in splitting a cause of action with respect to penalties in tefra proceedings as defined in black’s law dictionary 8th ed splitting a cause of action is separating parts of a demand and pursuing it piecemeal presenting only a part of a claim in one lawsuit leaving the rest for a second suit this practice has long been considered procedurally impermissible the prohibition against splitting a cause of action is common_law doctrine 320_us_430 black j dissenting congress of course has the power to define and restrict the jurisdiction of the federal courts stoneridge inv partners llc v scientific-atlanta inc u s ___ 128_sct_761 the decision to extend the cause of action is for congress not for us 496_us_498 n requirement of congressional intent reflects a concern grounded in separation of powers that congress rather than the courts controls the availability of remedies for violations of statutes particularly a statutory court such as the tax_court sec_7442 the tax_court shall have such jurisdiction as is conferred on it by this title 429_f3d_533 5th cir the tax_court may exercise jurisdiction only to the extent that jurisdiction has been conferred upon it by congress citing 484_us_3 vacating 123_tc_15 the tra rationale to add penalty determinations to partnership-level proceedings and to split them from the partner- level defenses to the penalties was stated as follows applying penalties at the partner level through the deficiency procedures following the conclusion of the unified proceeding at the partnership level increases the administrative burden on the irs and can significantly increase the tax court’s inventory h rept pincite 1997_4_cb_319 this rationale obviously applies to middle class tax_shelter partnerships with scores of partners such as the hoyt cattle and sheep-breeding partnerships see eg 401_f3d_1136 9th cir see also durham farms j v v commissioner tcmemo_2000_ affd 59_fedappx_952 9th cir river city ranches j v v commissioner tcmemo_1999_209 affd 23_fedappx_744 9th cir cf ertz v commissioner tcmemo_2007_15 although the tax deficiencies implicating accuracy- related penalties were attributable to events at the partnership level the hoyt partnerships have required multiple affected items partner-level proceedings to address the penalty determinations against individual partners see eg hansen v commissioner f 3d pincite3 440_f3d_375 6th cir 439_f3d_1243 10th cir sanders v commissioner t c memo 2005-dollar_figure the tra rationale makes less sense in son-of-boss transactions and other tax_shelters sold to multimillionaires where each partnership usually has no more than one or two individuals or family groups as participants the new procedure under tra makes it necessary in cases in which the partnership-level determinations are sustained to educate two different courts or at least two different judges in the operation of the same complex set of transactions one court has the task of determining the validity of the fpaa determinations which if sustained will lead to deficiency and penalty assessments by way of computational adjustments another court in a refund_suit to recover the penalties must determine the validity of the participating partner’s partner-level defenses to 27another type of tax_shelter antedating tra that has spawned numerous affected items proceedings to determine additions to tax have been the jojoba tax_shelter tefra partnerships see utah jojoba i research v commissioner tcmemo_1998_6 partnership-level proceeding sustaining fpaa adjustments see also altman v commissioner tcmemo_2008_290 watson v commissioner tcmemo_2008_276 helbig v commissioner tcmemo_2008_243 bass v commissioner tcmemo_2007_361 affd without published opinion ustc par big_number aftr 2d 11th cir finazzo v commissioner tcmemo_2002_56 welch v commissioner tcmemo_2002_39 christensen v commissioner tcmemo_2001_185 serfustini v commissioner tcmemo_2001_183 carmena v commissioner tcmemo_2001_177 nilsen v commissioner t c memo affected items proceedings sustaining additions to tax arising from failed investments in jojoba tax-shelter partnerships but see swanson v commissioner tcmemo_2009_31 those penalties if the partnership-level adjustments should require an affected items partner-level proceeding to determine the deficiencies and penalties three proceedings would be required because the partner-level defenses to the penalties could not be raised in the affected-items deficiency proceeding the new procedure also creates complex logistical problems in the conduct of trials by the first court in the fpaa proceeding particularly where a participating partner acted as the managing partner or tax_matters_partner the new procedure aggravates the problem of deciding whether each item of that partner’s proffered testimony relates to partnership-level or partner-level matters and defenses cf murfam farms order of date supra note rather than promote efficiency and economical use of judicial party and attorney resources the new regime would appear to have increased substantially the burdens on the judicial branch and costs and delay to litigantsdollar_figure it might be objected that a similar splitting of deficiency determinations obtains under the original tefra procedures 28notwithstanding that taxpayers have no constitutional right to a prepayment forum see 283_us_589 the availability of the tax_court as the prepayment forum to redetermine liabilities for federal income taxes and associated penalties although it originated in an act of legislative grace has acquired--over the more than year period since its inception--the status of a prescriptive right in the minds of tax practitioners and members of the public see supra note between the partnership-level proceeding to determine the validity of the fpaa adjustments and the partner-level affected items proceeding that may be needed to determine the deficiencies and the penalties of the individual partners but at least under the original tefra procedure both the legal and factual requirements for the imposition of the accuracy-related_penalties and the partner’s defenses to those penalties were considered in the same proceeding in one court it also bears observing that the original tepra procedures were the product of a legislative judgment that the benefits of having partnership-level adjustments made by the fpaa apply across the board to multiple partners outweighed the problems that might be encountered in applying these adjustments to the individual partners in multiple affected items proceedings the foregoing observations lead to the question whether any technique might be available under which one-stop shopping could be made available in partnership cases in which the partnership has no more than a handful of participating partners one-stop shopping in the case at hand would mean that all issues relating to the tax and penalty liabilities of a participating partner or partners could be decided in one court in one proceeding one example of course is where the small_partnership_exception of sec_6231 applies new phoenix sunrise corp subs v commissioner t c exemplifies the efficiencies of one-stop shopping where the small_partnership_exception applies both the deficiency and the penalties were redetermined in one proceeding in this court these musings have been cut short by the realization that the secretary appears to have recently recognized and responded to the observed problems the secretary has proposed_regulations that would enable the commissioner to convert partnership items to nonpartnership_items in the case of listed transactions and thereby provide for one-stop shopping through application of the traditional deficiency procedures to such transactions see supra part i d it is regrettable that the proposed_regulations would not provide relief in the case at hand or the myriad of other pending son-of-boss cases subject_to the tefra procedures as amended by tra and implemented by the regulations currently in effectdollar_figure on the basis of the rulings in the foregoing discussion appropriate orders will be issued denying participating partner’s motion for partial summary_judgment and granting respondent’s motion in limine 29timely application of the procedures provided by the proposed_regulations might also reduce opportunities for gaming the statutes of limitations where multiple passthrough entities have interests in what would otherwise remain a tefra partnership cf eg jtusa lp v commissioner t c ___
